DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 refers to the method of its base claim 10 and subsequently recites that “the internal pressure of the maintained from more than 0 bar to 5 bar”. The phrase “pressure of the maintained” is ungrammatical and does not reasonably convey any meaningful subject matter to one of ordinary skill in the art. The claim therefore does not comply with 35 U.S.C. § 112(b).
For the purpose of further examination, the claim has been construed as though it referred to the internal pressure “of the reacting part” which is recited in base claim 10.

The following is a quotation of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
As set forth above, claim 12 has been construed as though it referred to the internal pressure “of the reacting part” which is recited in base claim 10.
Claim 12 refers to the method of its base claim 10 and subsequently recites that “the internal pressure of the maintained from more than 0 bar to 5 bar”. The monomers employed in the process ((meth)acrylates) are volatile, and thus they cannot be held at 0 bar. Therefore, the method of base claim 10 necessarily occurs at a pressure above 0 bar. Because the method of base claim 10 necessarily occurs at a pressure above 0 bar and is limited to a maximum pressure 5 bar, the presently recited range of pressures of more than 0 bar to 5 bar does not further limit the range of pressures that is recited in base claim 10.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 8-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Laid-Open Publication No. H07-233203 A (herein “Okabe”). The attached computer-generated English translation of Okabe is referred to herein.
As to claim 1: Okabe describes a method of continuously polymerizing a solvent-free acrylic composition (see Example 16 and ¶ [0039]) including butyl methacrylate (see Table 4 in ¶ [0047]) and the thermal initiator 2,2'-azobis (2,4-dimethylvaleronitrile). The reactor is a twin-screw extruder (see ¶ [0034]). The temperature of the reacting part is 110 °C, and the product has a weight-average molecular weight of 101,000 (see Table 4). The product is discharged from the reactor die (see ¶ [0039]).
As to claim 2: The reaction mixture of the cited example is fed at a rate of 60 g/min. Because the density of butyl methacrylate is about 0.89 g/cc, this feed rate corresponds to about 67 mL/min.
As to claim 4: Okabe does not disclose a molecular weight regulator.
As to claim 8: The central part of Okabe’s extruder in the cited example necessarily has front and rear ends, and the temperature of the central part is 110 °C.
As to claim 9: The cited example of Okabe is operated for 1 hour (see ¶ [0039]).
As to claims 10 and 12: Okabe does not disclose a step of pressurization, and therefore one of ordinary skill in the art would have understood Okabe’s method to occur under ambient conditions, that is at approximately 1 bar.
As to claim 11: The conversion rate of the cited example of Okabe is 97.1 % (see Table 4).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Okabe.
The discussion set forth above regarding Okabe with respect to base claim 1 is incorporated here by reference.
As to claim 3: As set forth above, Okabe describes a method according to base claim 1. The cited example 16 of Okabe includes 0.07 parts by weight of the initiator with respect to 100 parts by weight of the butyl methacrylate monomer.
Okabe further discloses that the amount of initiator is preferably 0.005 to 2 parts by weight with respect to 100 parts by weight of the monomer, and Okabe discloses that if the amount of the radical polymerization initiator added is small, the conversion rate of 
In light of Okabe’s broader disclosure, one of ordinary skill in the art would have been motivated to adjust the amount of initiator in Okabe’s example method based upon the desired balance of conversion rate and polymerization reaction rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Okabe’s method using any amount of initiator within the range of 0.005 to 2 parts by weight with respect to 100 parts by weight of the monomer, including those amounts which overlap the presently recited range of 0.1-1 parts by weight.
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 5: As set forth above, Okabe describes a method according to base claim 1. The cited example 16 of Okabe includes an extruder having a ratio of length to diameter of 42 (see ¶ [0034]).
Okabe further discloses that the desired average residence time is determined by appropriately designing or selecting the barrel diameter and length of the extrusion cavity (see ¶ [0030]).
In light of Okabe’s broader disclosure, one of ordinary skill in the art would have been motivated to adjust the ratio of length to diameter of the extruder barrel based upon the desired residence time for the polymerization reaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to 

Allowable Subject Matter

Claims 6-7 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764